Case: 17-10115      Document: 00514357673         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-10115                               FILED
                                  Summary Calendar                      February 22, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DREW JUSTICE WINDSOR, also known as Justice Windsor,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:16-CR-132-18


Before BENAVIDES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Drew Justice Windsor pleaded guilty to conspiracy to possess with intent
to distribute a mixture and substance containing a detectable amount of
methamphetamine. He now appeals his sentence.
       The district court did not clearly err by applying the dangerous weapon
enhancement pursuant to U.S.S.G. § 2D1.1(b)(1).                  See United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). The district court’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10115    Document: 00514357673     Page: 2   Date Filed: 02/22/2018


                                 No. 17-10115

finding that Windsor’s coconspirator used an incorrect date in asserting that
she frequently saw Windsor with a gun during drug deals is plausible in light
of her assertion that she had known Windsor for two years prior to her arrest.
See United States v. King, 773 F.3d 48, 52 (5th Cir. 2014). Windsor does not
re-urge and therefore waives his argument challenging two witness statements
that bolstered the co-conspirator’s assertion. See United States v. Pompa, 434
F.3d 800, 806 n.4 (5th Cir. 2005).
      Additionally, because the methamphetamine that Windsor received from
the coconspirator had been imported from Mexico, the district court did not err
by applying the § 2D1.1(b)(5) enhancement, regardless of whether he knew it
was imported. See United States v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012).
His contention that the importation should have to constitute relevant conduct
under U.S.S.G. § 1B1.3 does not establish error in the application of the
§ 2D1.1(b)(5) enhancement. See United States v. Foulks, 747 F.3d 914, 915
(5th Cir. 2014).
      Finally, Windsor’s within-guideline sentence is entitled to a presumption
of reasonableness. See Rita v. United States, 551 U.S. 338, 341 (2007). His
argument that the 18 U.S.C. § 3553(a) sentencing factors fail to account for
prevailing notions of what society deems a fair sentence amounts to a general
disagreement with the propriety of the sentence imposed and does not suffice
to show substantive unreasonableness. See Gall v. United States, 552 U.S. 38,
50-51 (2007); United States v. Rodriguez, 523 F.3d 519, 526 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                      2